                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION

UNITED STATES OF AMERICA


vs.                                          CASE NO. 3:20-cr-149-HES-PDB

ELDER SOLIS-SANCHEZ
                                   /


        ACCEPTANCE OF PLEA OF GUILTY. ADJUDICATION
              OF GUILT. AND NOTICE OF SENTENCING

      The Court adopts the Report and Recommendation Concerning Plea of

Guilty entered by United States Magistrate Patricia D. Barksdale (Doc. No.

42), filed April 27, 2021, to which the parties waived the fourteen (14) day

objection period, and accepts the Defendant's plea of guilty to Count One (1) of

the Indictment, and the Defendant is adjudged guilty of such offenses. In

accordance with United States v. Hyde, 520 U.S. 670 (1997), the Court defers

consideration of accepting the plea agreement until the Pre-Sentence Report is

completed.

      SENTENCING is hereby scheduled for Wednesday, September 1,

2021,at 10:00 am, before the Honorable Harvey E. Schlesinger, United States

District Judge, in Courtroom IOC, 10'^ Floor, United States Courthouse, 300

North Hogan Street, Jacksonville, Florida.

      WITHIN 14 DAYS OF RECEIVING THE PRESENTENCE REPORT,

COUNSEL (OR THE DEFENDANT IF ACTING PRO SE) SHALL
COMMUNICATE IN WRITING TO THE PROBATION OFFICER. AND TO

EACH OTHER. ANY OBJECTIONS THEY HAVE TO THE FACTUAL

STATEMENTS AND GUIDELINE CALCULATIONS CONTAINED IN OR

OMITTED FROM THE REPORT.


        IF THE PARTIES WANT THE COURT TO CONSIDER ANY WRITTEN

MATERIAL OTHER THAN               THE PRESENTENCE INVESTIGATION

REPORT, IT MUST BE SUBMITTED NO LATER THAN NOON ON

Monday. August         23.    2021.    COUNSEL         SHALL      NOTIFY      THE

COURTROOM DEPUTY,AS SOON AS POSSIBLE,IF THEY BELIEVE

THE SENTENCING HEARING WILL BE LONGER THAN 45 MINUTES.

        DONE AND ORDERED at Jacksonville, Florida, this                  day pf May,

2021.




                                      HA^VEY^^^firaSI^raER
                                            :ed States iDistrict Judge


Copy to:     Arnold B. Corsmeier, Esq.
             Carlos A. Ivanor, Jr. , Esq.
             U.S. Marshal
             U.S. Probation
